DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, drawn to figures 26-31 in the reply filed on June 13, 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because although examiner may need to look in similar subclasses for each species, there exists an examination burden when looking for mutually exclusive structures in the same subclass.  Additionally, Examiner is interpreting the species not to be obvious variants.  If Applicant believes them obvious variants, a supplemental response should be submitted in order to clarify this.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 8-11, 14, 20-31 read on species I and remain under consideration in the instant application. Claims 12-13 are withdrawn from examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 31 recite “a sizing component extending from the first body portion in a direction opposite the first locking component, the sizing component comprising: an outer surface having a diameter larger than the first bore; and a circumferential bone engaging feature located on the outer surface.” As best understood, the “sizing component” in species I, is “sleeve portion 608”. However, independent claims 1 and 14 previously recite “a first body portion…and a first locking component extending from the first body portion…” As best understood the “first body portion” also refers to sleeve portion 608. Therefore, there appears to be overlap in the components. Examiner recommends rewording the claims and has withdrawn these claims from examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-11, 14, 20-25, 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biedermann (US 2018/0055542).
Regarding claim 1, Biedermann discloses a bone anchor system (100) comprising: a fastener (1) comprising: a shaft (2) having a shaft diameter; an anchoring projection (threading) on the shaft; and a head (3) at an end of the shaft; a rod housing (5) connected to the head of the fastener; and a first directional component (8) configured for connection to the fastener, the first directional component comprising: a first body portion (8b) having a first outer diameter larger than the shaft diameter (FIG. 2); a first bore (86) extending through the first body portion, the first bore sized to receive the shaft diameter (FIG. 2); and a first locking component (8a with 83a, 83b) extending from the first body portion configured to engage the rod housing to limit movement of the housing (¶58).    
Regarding claim 8, Biedermann discloses the bone anchor system of claim 1, wherein the first locking component comprises a saddle (8a with 83a, 83b).  
Regarding claim 9, Biedermann discloses the bone anchor system of claim 8, wherein the saddle is configured to prevent pivoting of the rod housing relative to the fastener in a single plane (¶51).  
Regarding claim 10, Biedermann discloses the bone anchor system of claim 9, wherein the saddle comprises: a pair of high-sides (83a, 83b); and a pair of low-sides (inner surface of 8a).  
Regarding claim 11, Biedermann discloses the bone anchor system of claim 10, wherein the rod housing comprises: a pair of flat sides (56a, 56b) configured to engage the pair of high-sides; and a pair of curved sides (at 57, FIG. 3a) configured to engage the pair of low-sides.  
Regarding claim 14, Biedermann discloses a bone anchor directional component (8) comprising: a first body portion (8b) having a first outer diameter larger than the shaft diameter (FIG. 2); a first bore (86) extending through the first body portion, the first bore sized to receive a shaft of a bone anchor (FIG. 2); and a first locking component (8a with 83a, 83b) extending from the first body portion configured to engage the rod housing of the bone anchor to limit movement of the housing relative to a fastener shaft (¶58)
Regarding claim 20, Biedermann discloses the bone anchor directional component of claim 14, wherein the first locking component comprises a saddle (8a with 83a, 83b).  
Regarding claim 21, Biedermann discloses the bone anchor system of claim 11 wherein each of the high-sides of the pair of high-sides comprises an inner surface configured to extend along an exterior surface of one of the flat sides of the pair of flat sides (¶38).  
Regarding claim 22, Biedermann discloses the bone anchor system of claim 21, wherein the pair of high sides and the pair of flat sides are configured to slide against each other to allow bi-directional movement of the rod housing in a plane parallel to the pair of high sides and the pair of flat sides (¶38).  
Regarding claim 23, Biedermann discloses the bone anchor system of claim 11, wherein each of the low-sides of the pair of low-sides comprise an inner surface configured to extend along an exterior surface of one of the curved sides of the pair of curved sides (FIGS. 14).  
Regarding claim 24, Biedermann discloses the bone anchor system of claim 23, wherein the pair of low-sides and the pair of curved sides are configured to slide against each other to allow bi-directional movement of the rod housing in a plane bisecting each of the pair of low-sides and each of the pair of curved sides (¶46).  
Regarding claim 25, Biedermann discloses the bone anchor system of claim 10, wherein the saddle comprises a lower-bowl (8a) from which the high-sides and the low-sides extend and through which the first bore extends, the lower-bowl configured to engage a bottom side of the rod housing (FIG. 14).  
Regarding claim 27, Biedermann discloses the bone anchor directional component of claim 20, wherein the first body portion comprises a lower-bowl (8a) into which the rod housing is configured to extend (FIG. 14).  
Regarding claim 28, Biedermann discloses the bone anchor directional component 27, wherein the saddle comprises a first high-side (83a) including a first inner flat surface (FIG. 5a).  
Regarding claim 29, Biedermann discloses the bone anchor directional component 28, wherein the saddle comprises a second high-side (83b) including a second inner flat surface (FIG. 5a), wherein the first and second inner flat surfaces are arranged parallel to each other to restrict movement of the rod housing in a single plane (FIG. 5a).  
Regarding claim 30, Biedermann discloses the bone anchor directional component of claim 28, wherein the saddle comprises a first low-side (inner surface of 8a) having an arcuate upper edge (85) extending between the first high- side and the second high-side in a direction transverse to the single plane (FIG. 5b).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775